Title: From James Madison to Benjamin W. Crowninshield, 3 January 1815
From: Madison, James
To: Crowninshield, Benjamin W.


        
          Dear Sir
          Washington Jany. 3. 1815
        
        I have just recd. yours of the 28 Dcr. communicating the agreeable result of your reconsideration of your first determination on the subject of the Secretaryship of the Navy. It only remains to say that no obstacle has been created by another nomination to the Senate, and to repeat my hopes that you will be with us as soon as possible. Accept my friendly respects
        
          James Madison
        
      